 

Exhibit 10.5

 



Agreement

 

This (this “Agreement”) is made on this 6th day of November, 2013 (the
“Effective Date”), by and among Eos Global Petro, Inc. (“Eos”), Eos Petro, Inc.
(“Parent”), LowCal Industries, LLC (“LowCal”) Sail Property Management Group LLC
(“Sail”) and LowCo [EOS/Petro], LLC (“LowCo, and collectively referred to with
Eos, Parent, LowCal and Sail as the “Parties”).

RECITALS

 

WHEREAS, the Parties have entered into the following agreements (collectively
referred to herein as the “LowCal Agreements”):

 

1.First Amendment to the LowCal Agreements, dated April 23, 2013, between the
Parties;

 

2.Amended and Restated Leasehold Mortgage, Assignment, Security Agreement and
Fixture Filing, dated April 23, 2013, between Eos and LowCal);

 

3.Guaranty, dated February 8, 201,3 between Parent and LowCal;

 

4.Lock-Up/Leak-Out Agreement, dated February 8, 2013, between Parent and LowCal;

 

5.Series B Convertible Preferred Stock Purchase Agreement, dated February 8,
2013, between Parent and LowCal;

 

6.Series B Convertible Preferred Stock Purchase Agreement, dated April 23, 2013,
between Parent and LowCal;

 

7.Compliance/Oversight Agreement, dated February 8, 2013, between Eos and Sail;

 

8.Second Amendment to the LowCal Agreements, dated November 6, 2013, between the
Parties (the “Second Amendment”);

 

9.Second Amended and Restated Loan Agreement and Secured Promissory Note, dated
November 6, 2013, between Eos and LowCal (the “Note”);

 

10.Common Stock Purchase Agreement, dated November 6, 2013, between Parent,
LowCal and LowCo (the “Stock Purchase Agreement”); and

 

11.Lock-Up/Leak-Out Agreement, dated November 6, 2013, between Parent and
LowCal.

 

WHEREAS, pursuant to the terms and conditions set forth in the LowCal
Agreements, LowCal has agreed to loan $5,000,000.00 to Eos (the “Loan”);

 



 

 

 

WHEREAS, as of November 6, 2013, LowCal has paid, and Eos has received,
$2,500,000.00 of the Loan;

 

WHEREAS, pursuant to the Note, the remaining $2,500,000.00 of the Loan is
intended to be funded by LowCal to Eos as follows: (i) on or before November 7,
2013, LowCal shall pay to Eos $250,000.00; (ii) on or before November 8, 2013,
LowCal shall pay to Eos $250,000.00; (iii) on or before November 14, 2013,
LowCal shall pay to Eos $250,000.00; (iv) on or before November 21, 2013, LowCal
shall pay to Eos $250,000.00; and (v) on or before December 20, 2013, LowCal
shall pay to Eos $1,500,000.00 (the “Final Installment”);

 

WHEREAS, the Parties used December 20, 2013, the date the Final Installment is
anticipated to be received, as the “Closing Date” of the Note and Stock Purchase
Agreement, and also as the deadline for certain obligations and deliverables of
Eos and Parent to be completed under the Note, Second Amendment and Stock
Purchase Agreement, including, but not limited to, the following (collectively
the “Eos Closing Obligations”):

 

1.Execution and delivery of an Escrow Agreement, as defined in the Note;

 

2.Execution and delivery of a Security Agreement, as defined in the Note;

 

3.Execution and delivery of Upstream Guarantees, as defined in the Note; and

 

4.Delivery of the Second Amendment Stock, as defined in the Note;

 

WHEREAS, pursuant to the Note and Stock Purchase Agreement, if LowCal fails to
deliver the Final Installment on December 20, 2013, the amount of Second
Amendment Stock Eos would sell to LowCal on December 20, 2013 would be
proportionately reduced;

 

WHEREAS, LowCal has requested a 20 day cure period in the event LowCal fails to
timely pay the Final Installment, wherein LowCal could remedy its failure to pay
the Final Installment and thus receive the full amount of Second Amendment Stock
set forth in the Stock Purchase Agreement; and

 

WHEREAS, Eos and Parent desire to grant such a 20 day cure period to LowCal, so
long as such period is also extended to all of the Eos Closing Obligations.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in order to accommodate the desires of the Parties
with respect to certain provisions of the LowCal Agreements relating to a cure
period for the Final Installment, the Parties have agreed that the following
shall apply to the LowCal Agreements, notwithstanding anything to the contrary
in the LowCal Agreements:

 

1. On December 16, 2013, LowCal must provide written notice to Eos (such notice
shall be in compliance with Section 8.2 of the Note) if it believes the Final
Installment shall not be funded by December 20, 2013 (a “Late Payment Notice”).

 



 

 

 

2. Upon receipt of a Late Payment Notice, the obligations of Eos and Parent to
deliver and perform any and all of the Eos Closing Obligations shall be
suspended, and shall not be due on December 20, 2013.

 

3. So long as LowCal has delivered the Late Payment Notice, Eos and Parent
hereby agree to grant to LowCal a 20 calendar day cure period from December 21,
2013 to January 9, 2014 (the “Cure Period”) in order for LowCal to make the
Final Installment.

 

4. If, at any time after making the Late Payment Notice and through January 4,
2014, LowCal determines that it will make the Final Installment on or before
January 9, 2014, LowCal shall provide written notice to Eos (such notice shall
be in compliance with Section 8.2 of the Note) specifying the new date on which
the Final Installment shall be made (a “Cure Payment Notice”). The new date for
the Final Installment may not be less than five calendar days from the date of
the Cure Payment Notice, and in no event may be subsequent to January 9, 2014
(such designated date the “New Closing Date”).

 

5. So long as the Final Installment is paid on the New Closing Date, Parent and
Eos’ obligations to deliver and perform any and all of the Eos Closing
Obligations shall also be due on the New Closing Date.

 

6. If a valid Cure Payment Notice is not received by January 4, 2014, LowCal’s
ability to pay the Final Installment Payment shall be terminated, and the total
amount of Second Amendment Stock issuable to LowCo shall be proportionately
reduced as set forth in the Stock Purchase Agreement.

 

7. Except to the extent specifically provided hereby, the provisions of the
LowCal Agreements shall remain in full force and effect. If there are any
conflicts or inconsistencies between the LowCal Agreements, the Eos Closing
Deliverables and this Agreement, this Agreement shall control.

 

8. This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument. Facsimile or other electronic signatures shall be accepted by the
Parties as originals.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

 



 

 

 


 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Agreement to be duly executed and delivered under seal as of the date first
above written.

 

 

 

EOS PETRO, INC.

 

 

By: /s/ Nikolas Konstant

Name: Nikolas Konstant

Title: Chairman

 

LOWCAL INDUSTRIES, LLC

 

 

By: /s/ Shlomo Lowy

Name: Kinderlach Ltd Co

Its: Managing Member

 

 

EOS GLOBAL PETRO, INC.

 

 

By: /s/ Nikolas Konstant

Name: Nikolas Konstant

Title: Chairman

SAIL PROPERTY MANAGEMENT GROUP, LLC

 

 

By: /s/ Shlomo Lowy

Name: Shlomo Lowy

Title: Managing Member

 

 

LOWCO [EOS/PETRO], LLC

 

 

By: /s/ Shlomo Lowy

Name: LowCo LLC

Its: Managing Member

 

 



 

 

 

 

